Citation Nr: 1628580	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-43 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left arm, shoulder, elbow, hand, and wrist disabilities, to include cervical spine disc disease with radiculopathy.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues originally certified to the Board were service connection for a left arm disability and left elbow, wrist, shoulder, and hand disabilities with numbness.  However, the evidence of record shows a diagnosis of cervical spine disc disease with associated radiculopathy, numbness, and tingling of the left 3rd, 4th, and 5th fingers, and a decrease in grip strength with moderate disability.  See, e.g., July 2009 VA examination report.  VA must consider alternative disorders that may be reasonably encompassed by the claimant's description of the initial claim, reported symptoms and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the court's holding in Clemons, the Board has amended the issue on appeal involving the left upper extremity as reflected above.

During the period of the appeal, the RO granted service connection for prostatitis in an October 2015 rating decision.  Therefore, that claim for service connection has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

The Veteran was furnished a Statement of the Case on the issue of service connection for PTSD in December 2015, but he did not respond with a Substantive Appeal, and this issue is accordingly not presently on appeal.  The Board also notes that, subsequently, VA obtained additional mental health evidence (an April 2016 VA examination, and VA records obtained the same month).  While these records contain references to sleep symptoms, they do not in any way suggest a current free-standing sleep diagnosis.  Accordingly, these records are fundamentally cumulative of earlier evidence, have not warranted further discussion in this decision, and do not require a remand for readjudication in a Supplemental Statement of the Case.  

In December 2012, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in December 2014 and June 2015 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A left arm, shoulder, elbow, hand, and wrist disabilities, to include cervical spine disc disease with radiculopathy, are not etiologically related to the Veteran's active service and were not present within one year of his separation from active service.

2.  The Veteran does not have a current free-standing diagnosis of a sleep disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left arm, shoulder, elbow, hand, and wrist disabilities, to include cervical spine disc disease with radiculopathy, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, VCAA notice letters were sent to the Veteran in March 2009, February 2015, and August 2015.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in May 2010 and supplemental statements of the case (SSOCs) in April 2012, March 2015, and October 2015.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in July 2009, November 2011, April 2012, and August 2015.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the travel board hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by an accredited representative.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).


III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in December 2014 and August 2015.  The Board specifically instructed the RO to obtain all treatment records, schedule the Veteran for an examination to determine the etiology of any sleep disorder, and to readjudicate the claims on appeal.  Subsequently, all outstanding treatment records were obtained and associated with the claims folder, and the Veteran was afforded an examination to evaluate his possible sleep disorder in August 2015.  Thereafter, the Veteran's claims were readjudicated in March 2015 and October 2015 SSOCs.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

The Veteran contends that his left arm, shoulder, elbow, hand and wrist disabilities, to include cervical spine disc disease with radiculopathy, along with his reported sleep disorder are etiologically related to active service.  Based on the analysis below, the Board determines that the preponderance of the evidence is against his claims and service connection is not warranted.

Left Arm, Shoulder, Elbow, Hand, and Wrist, to include Cervical Spine Disc Disease with Radiculopathy

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a July 2009 VA examination report, the Veteran was diagnosed with cervical disc disease with associated radiculopathy, numbness, and tingling of the left 3rd, 4th, and 5th fingers, a decrease in grip of the left hand with moderate disability with progression, and a chronic left wrist sprain.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  In a June 1974 STR, the Veteran reported that he was involved in a car accident and had pain in his side.  In a May 1975 STR, the Veteran reported pain in his neck and shoulder as a result of an automobile accident.  In a May 2009 statement, the Veteran noted that he was involved in a car accident in 1974 or 1975 when he was "broadsided" by another car and he injured his neck and left side.

The Veteran fails to satisfy the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Id.  In the July 2009 VA examination report, the Veteran reported that he was involved in a motor vehicle accident in 1974.  Since then, he stated that he had pain in his neck with radiation into his left arm, along with numbness and tingling of the left 3rd, 4th, and 5th fingers, a decrease in grip of the left hand with moderate disability with progression, and a chronic left wrist sprain.  The examiner noted that private treatment reports assessed the Veteran with carpal tunnel syndrome.  

During the examination of the Veteran's left hand, the Tinel's sign at the wrist was negative.  The impression was that the Veteran had cervical disc disease with associated radiculopathy, numbness, and tingling of the left 3rd, 4th, and 5th fingers, a decrease in grip of the left hand with moderate disability with progression, and a chronic left wrist sprain.  The examiner opined that the condition was less likely than not associated with the Veteran's active service.  The rationale was that there was no period of flare-up of the joint disease regarding the Veteran's left hand.  The anatomical defect was just numbness and tingling of the 3rd, 4th, and 5th fingers, diminished grip and strength of the left hand, and no joint involvement.  

The examiner noted that during the examination, the Veteran reported that his shoulder trouble only began four years ago, in 2004 or 2005.  February 2009 x-rays of the left shoulder were negative.  The examiner noted that the Veteran's shoulder pain seemed to be related to his job, and that it was less likely than not that it was related to his active service.  

Concerning the Veteran's degenerative disc disease of the cervical spine, the examiner noted that the Veteran's post-service treatment records are silent for any neck problems or difficulty with his left arm until about two years ago.  The examination of the Veteran's neck showed neck pain radiating into his left arm and was aggravated by his job lifting baggage for an airline company.  The examiner opined that this was not related to active service.

Accordingly, while the Board has considered the Veteran assertions that his left arm, shoulder, elbow, hand, and wrist disabilities, to include cervical spine disc disease with radiculopathy, are etiologically related to active service, the most probative evidence consists of the July 2009 VA examination report that found no medical nexus between the Veteran's active service, to include his motor vehicle accident, and his current disabilities.  The Board has reached this conclusion about this report because the examiner reviewed the claims file, made repeated references to pertinent past records and statements, and provided a detailed rationale.  The Board concludes that the preponderance of the evidence is against service connection for his left arm, shoulder, elbow, hand, and wrist disabilities, to include cervical spine disc disease with radiculopathy, on a direct basis.  38 U.S.C.A. 
§ 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's left arm, shoulder, elbow, hand, and wrist disabilities, to include cervical spine disc disease with radiculopathy, manifested to a compensable degree within one year of separation from service, or that the Veteran had a continuous symptomatology since separation from service.  Post-service cervical or neck complaints are not shown in the record until at least 2004, 28 years after the Veteran's discharge from service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of arthritis since service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2015).  

On the basis of the above analysis, the preponderance of the evidence is against the claim for service connection for the Veteran's left arm, shoulder, elbow, hand, and wrist disabilities, to include cervical spine disc disease with radiculopathy, and the claim must be denied.


Sleep Disorder

The Veteran does not satisfy the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In an August 2015 VA sleep apnea examination report, the examiner noted that the Veteran has never had sleep apnea.  The examiner reported that there was no clinical evidence to support a diagnosis of sleep apnea.  The examiner noted that the Veteran complained of insomnia, but without snoring, apnea, or excessive daytime sleepiness.  A sleep study was not indicated because the index of suspicion was low.  A diagnosis of sleep apnea was not confirmed.

Additionally, in an August 2015 VA psychological examination report, regarding the quality of his sleep, the Veteran noted that his prostate and need to urinate frequently was the primary cause of his waking during the night.  The Veteran also reported that he had nightmares two to three times a month.  The VA examiner noted that the Veteran's sleep disturbances were not related to his military service, nor did they meet the criteria for a sleep disorder.  The examiner reported that according to the Veteran, his sleep was primarily disturbed by medical conditions, such as frequent urination.

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.").  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Brammer, 3 Vet. App. at 225 (holding that, in the absence of proof of a present disability, there can be no valid claim)).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent medical evidence reflective of a diagnosis for sleep apnea, or any other kind of sleep disorder, at any time during the appeal period.  While the Veteran is competent to report sleep symptoms, he is not competent to ascertain that these symptoms represent a clinical diagnosis, absent a showing of medical training, credentials, or other expertise.

Finally, the Board notes that the Veteran has received psychiatric treatment and that, under 38 C.F.R. § 4.130, psychiatric diagnoses can encompass sleep symptoms.  That said, and as noted above, the Veteran has not perfected his appeal on the claim of service connection for PTSD, so that matter is not before the Board on appeal at the present time.

The Board has considered the Veteran assertions that he has a sleep disorder that is related to service, but the most probative evidence consists of the August 2015 VA examination reports that found no diagnosis of a sleep disorder.  The Board has reached this conclusion about this report because the examiner reviewed the claims file, made repeated references to pertinent past records and statements, and provided a detailed rationale.  The Board concludes that the preponderance of the evidence is against service connection for a sleep disorder.  38 U.S.C.A. 
§ 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for left arm, shoulder, elbow, hand, and wrist disabilities, to include cervical spine disc disease with radiculopathy, is denied.

Entitlement to service connection for a sleep disorder is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


